Citation Nr: 1011913	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic 
low back strain, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Marine 
Corps, with active service from July 1975 to July 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2004 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in June 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  In July 1999, the Winston-Salem RO denied the Veteran's 
petition to reopen his previously-denied claim for service 
connection for a chronic low back strain, finding that new 
and material evidence had not been submitted.  The Veteran 
was notified of that decision in July 1999 and did not 
appeal.

2.  Some of the evidence received since July 1999, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the service connection claim, or 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's currently diagnosed chronic low back strain 
is causally related to service.




CONCLUSIONS OF LAW

1.  The July 1999 rating decision that denied service 
connection for a chronic low back strain is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.201, 20.302 and 20.1103 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for a chronic low back strain is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's chronic low back strain is causally related 
to his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petition to reopen the claim of service connection 
for a chronic low back strain, that petition has been 
granted, as discussed below.  As will also be discussed 
below, the Veteran's claim for service connection for a 
chronic low back strain has been granted.  As such, the Board 
finds that any deficiency related to the VCAA concerning the 
petition to reopen and service connection is rendered moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

II.  Service Connection

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
supra.

III.  Petition to Reopen

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the final denial in order for there to 
be new and material evidence to reopen the claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran previously filed a claim for service connection 
for a chronic low back strain.  That claim was denied in the 
July 1999 rating decision.  Specifically, the Veteran's claim 
was denied on the basis that the medical evidence submitted 
did not reflect that the Veteran's currently-diagnosed 
chronic low back strain was causally related to his service; 
Hickson element (3).  The Veteran did not initiate an appeal 
and the underlying decision became final.  38 U.S.C.A. § 
7104.

At the time of the final July 1999 RO denial, evidence of 
record included the Veteran's service treatment records, 
private treatment records dated from September 1997 to March 
1998, an Urgent Care treatment record dated May 1999 and 
statements from the Veteran.  

The pertinent medical evidence of record submitted since the 
July 1999 RO denial includes VA treatment records from the VA 
facilities in Fayetteville, North Carolina, Roseburg, Oregon 
and Portland, Oregon dated September 2000 to March 2009, the 
Veteran's medical records and a favorable decision from the 
Social Security Administration (SSA), private treatment 
records and an October 2003 statement from K.R.B., M.D. and 
the report of a June 2008 VA spine examination.  
Specifically, the October 2003 statement from K.R.B., M.D. 
provides a medical nexus opinion concerning the Veteran's 
diagnosed chronic low back strain.  As this evidence is both 
new to the record and pertains to medical nexus (the reason 
for the July 1999 RO denial), it raises a reasonable 
possibility of substantiating the claim.  See Evans, supra.  
The Board concludes that new and material evidence has been 
submitted; the claim for service connection for a chronic low 
back strain is reopened.  See 38 C.F.R. § 3.156, supra.

IV.  Merits of the Claim

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) a medical nexus opinion.  See Hickson, supra.

In this case, it is undisputed that the Veteran has been 
diagnosed with a chronic lumbar mechanical sprain with 
degenerative joint disease and degenerative disc disease.  
See e.g., the June 2008 VA spine examination report.  Hickson 
element (1) is therefore satisfied.

With respect to Hickson element (2), it uncontroverted that 
the Veteran complained of low back pain and was diagnosed 
with a lumbar strain on several occasions during his service.  
See the Veteran's service treatment records dated from 
November 1976 to August 1978.  Accordingly, Hickson element 
(2) is also satisfied as to this issue.  

With respect to Hickson element (3), the Board will discuss 
the June 2008 VA examiner's statements and the nexus opinion 
offered by K.R.B., M.D. in her October 2003 statement.  

The June 2008 VA spine examination report reflects that the 
VA examiner conducted an extensive interview and physical 
examination of the Veteran and reviewed the Veteran's 
complete claims file.  After providing a diagnosis of a 
chronic lumbar mechanical strain with degenerative joint 
disease and degenerative disc disease, as noted above, the VA 
examiner opined that it was "impossible to determine [the] 
origin, relationship to military service or cause [of the 
Veteran's low back strain] [without] resort to mere 
speculation."  See the June 2008 VA examination report.  

Nonetheless, given the VA examiner's statements that he 
cannot formulate an opinion without resort to mere 
speculation, there is a long line of cases where the Court 
has rejected medical opinions as being too speculative.  See 
Stegman v. Derwinski, 3 Vet. App. 228 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992), and Morris v. West, 13 
Vet. App. 94, 97 (1999); Davis v. West, 13 Vet. App. 178, 185 
(1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Accordingly, the VA examiner's opinion contained within the 
June 2008 examination report is inadequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the 
Veteran with an examination in a service connection claim, 
the examination must be adequate).

In contrast, the October 2003 statement from K.R.B., M.D. 
reflects that the Veteran's service treatment records and 
other pertinent medical records were reviewed prior to the 
statement, to include records concerning a 1997 work-related 
back injury.  K.R.B., M.D. noted the Veteran's complete 
medical history regarding his low back injury and observed 
that the 1997 work-related injury was an exacerbation of the 
Veteran's service-related low back injury; specifically 
stating that the latter was the "straw that broke the 
camel's back".  See the October 2003 statement from K.R.B., 
M.D.  In particular, K.R.B., M.D. stated that "[the 
Veteran's] back pain is as likely as not to be the result of 
injuries incurred while [the Veteran] was in service in the 
[1970's]."  See the October 2003 statement from K.R.B., M.D.

After careful review of the record, the Board finds that the 
October 2003 medical opinion from K.R.B., M.D. is the only 
definitive medical opinion of record.  The Board assigns this 
medical opinion great probative weight.  The statement was 
provided by a medical doctor who examined and treated the 
Veteran and reviewed his service treatment records and 
private treatment records.  In addition, the private 
physician gave a rationale for her opinion.  Moreover, the 
opinions appear to be congruent with the Veteran's medical 
history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a medical statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  As noted above, 
the June 2008 VA examiner's speculative statement is not a 
medical nexus opinion either for or against the Veteran's 
claim, and as such, it is inadequate for the purposes of this 
decision.  

In short, the Board finds that the medical evidence of record 
is in favor of the Veteran's claim for service connection for 
chronic low back strain.  Accordingly, Hickson element (3), 
has been met.

For the reasons and bases expressed above, the Board 
concludes that the evidence is at least in equipoise 
concerning the Veteran's claim of entitlement to service 
connection a chronic low back strain.  Therefore, the 
Veteran's claim for service connection is allowed, subject to 
the controlling laws and regulations, which govern awards of 
VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.400 (2009); see also Gilbert, supra.


ORDER

New and material evidence having been submitted, the petition 
to reopen the Veteran's previously-denied claim of 
entitlement to service connection for a chronic low back 
strain is granted.

Entitlement to service connection for a chronic low back 
strain is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


